DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed September 30, 2014.
Claims 1-20 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 1, 8 and 16) followed subsequently by the rejections of the respective dependent claims.
Information Disclosure Statements 
Acknowledgment is made that the information disclosure statements filed on 11/27/19 and 6/7/21 has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
7.	Claim 1 recited the limitations of “A method comprising”, which should read as “A computer-implemented method comprising: having a hardware processor..”, to show that the method tiled to a particular machine.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 3, 8, 11, 16 and 18 recited the limitations of “establish connection”. The phrase establish can interpret as intended use. The phrase can be replaced as “configured to”. Further, claims 3, 11 and 18 recited the limitations of “successful message”. The claims do not define what makes something successful is. The phrase “successful” is intended use as it fails to point out what is being described. The intended use as recited in claims does not distinguish from the prior art of record and does not further limit the claimed invention.
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


12.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bakre et al., (US 2016/0246676 A1), hereinafter Bakre.
As for claim 1, Luo teaches a method comprising: a method comprising: receiving, by a node of a distributed storage system, a request to establish a connection to save an object to the distributed storage system (see [0005], distribute the object copies or one of the object fragments to one or more other of the storage node computing devices to be stored by at least the one or more other storage node computing devices on one or more disk storage devices);
capturing, by the node, metadata associated with the object; determining a storage location for a copy of the object based on evaluating an information lifecycle management (ILM) policy rule and the metadata associated with the object (see [0005], determine and identified computing storage node, information life cycle management (ILM) policy to metadata received from one of the storage node computing devices and associated with an object ingested by the one of the storage node computing devices.; 
and creating the copy of the object at the storage location based on the evaluated ILM policy rules (see [0005], [0042], copy sent to one of the storage node computing devices  at each of three sites, then the storage management computing device instructs the one of the storage node computing device to generate and distribute at least two copies of the object). 
As for claim 8, 
		The limitations therein have substantially the same scope as claim 1 because claim 8 is a device claim and for the limitations of determine that the copy cannot be made to the determined storage location. Bakre teaches such limitations on [0006],  e.g. generate one or more copies of the object or a plurality of fragments of the object according to the data protection scheme. Therefore, claim 18 is rejected for at least the same reasons as claim 1.
		As for claim 16, 
		The limitations therein have substantially the same scope as claims 1 and 8 because claim 16 is a non-transitory machine-readable medium claim. Therefore, claim 16 is rejected for at least the same reasons as claims 1 and 8.
		As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
wherein creating the copy of the object at the storage location is based on determining the copy of the object can be made at ingest (see [0007]).
		As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
further comprising returning an ingest successful message to a client application that sent the request to establish the connection (see [0022]).
		As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
wherein creating the copy of the object at the storage location is made without storing an interim copy of the object in the distributed storage system (see [0009]).
		As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
wherein creating the copy of the object at the storage location is made synchronously with ingesting the object (see [0050]-[0053]).
		As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		wherein the storage location comprises a plurality of storage locations and creating the copy of the object comprises storing data fragments of the copy of the object on different ones of the plurality of storage locations and parity fragments of the copy of the object on other ones of the plurality of storage locations (see [0050]-[0053]).
		As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
wherein the metadata comprises at least one of an ingest time, a last accessed time, an object name, a portion of the object name, an object key, a location of creation, an object size, a user metadata, and an object tag data (see [0018]).
		As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		wherein the machine executable code is further configured to cause the processor to: send a message indicating ingesting the object failed based on a determined ingest option requiring compliance with the ILM policy rule at ingest of the object (see [0007], [0009]).
		As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		wherein the machine executable code is further configured to cause the processor to: store the object based on a fallback ILM policy rule (see [0031]).
		As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		wherein the machine executable code is further configured to cause the processor to: store the object based on a fallback ILM policy rule and return an ingest successful message to a client application that sent the request to establish the connection (see [0022]). 
		As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		wherein the machine executable code is further configured to cause the processor to: store two interim object copies at two different nodes of the distributed storage system (see [0050]).
		As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		wherein the machine executable code is further configured to cause the processor to: store an object copy at each of a plurality of different nodes of the distributed storage system and perform an asynchronous evaluation of the ILM policy rule (see [0050]-[0053]).
		As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		wherein the machine executable code is further configured to cause the processor to: store an interim object copy at each of a plurality of different nodes of the distributed storage system and perform an asynchronous evaluation of the ILM policy rule on the interim object copy (see [0050]-[0053], [0056]).
		As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		wherein determining that the copy cannot be made to the determined storage location includes determining the storage location is temporarily unavailable (see [0050]-[0018]).

Prior Arts
13.	US 2018/0314706 A1 teaches a content transport service inserts metadata for objects at ingest into the higher priority queue (i.e., first priority queue) of the queues 127. The ILM rules applier 125 can dequeue in a manner that biases to the first priority queue without starving the second priority queue (e.g., weighted round robin) ([0015]).
US 2014/0172874 A1 teaches extracting metadata from the content file and, in response to determining a match between extracted metadata and metadata in a metadata repository, assigning the metadata score based on a weight value associated with the metadata in the metadata repository ([0048]).
Mitra et al. Query-based Partitioning of Documents and Indexes for Information Lifecycle Management; ACM 2008: teaches information lifecycle management provide system administrators with interfaces to classify data (page 623).
Additional prior arts: US 2018/0314706, US 9727522, US 2015/0347043, US 2017/0286239, US 2008/0281982, US 2018/0097708 teaches the claim recited limitations. These references are state of the art at the time of the claimed invention. 

Conclusion
14.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
15.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
16.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154     
10/22/21